Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 17/099524 filled on 11/16/2020.
Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 12, and 20 recite creating a statistical model related to health outcome and applying the model to the first set of genetic data to generate a health outcome score. The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “a processor” and memory medium as seen in claim 12, which are additional elements that are recited at a high level of generality (such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of receiving a first set of genetic data and reporting the health outcome score, which are considered limitations directed to insignificant extra-solution activity that do not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 81, where “Furthermore, the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability. 

Paragraph 5-6, where “receiving a first set of genetic data associated with the human subject; comparing the first set of genetic data to a plurality of sets of genetic data from a plurality of other individuals; identifying from the comparison a family network comprising individuals genetically related to the human subject as defined by identity by descent; receiving a set of health history data for each individual and each individual in the family network; analyzing the set of health history data to generate a health1 outcome score for the human subject, the health outcome score being a measure of risk for the human subject to develop a pre-defined health outcome that is associated with the health outcome score; and reporting the health outcome score. [0006] In some embodiments, the method includes the step of receiving a set of health history data for each individual in the family network instead of the step of receiving a set of health history data for each individual and each individual in the family network”

The claims recite the additional element of receiving a first set of genetic data and reporting the health outcome score, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-11 and 13-19 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Colby et al. (US 2009/0299645 A1).

In claim 1, a method for providing a health outcome score to a human subject, the method comprising: 
Colby teaches:
receiving a first set of genetic data associated with the human subject, a plurality of sets of genetic data from a plurality of individuals, and health history data for each of the plurality of individuals (Para. 414 and 591); 
creating a statistical model related to health outcome using the health history data, wherein the model infers population level identity by descent (IBD) (Para. 661 and 740 wherein patient and patient family genetic information is used to calculate patient risk of developing a disease); 
applying the model to the first set of genetic data to generate the health outcome score, the health outcome score being a measure of risk for the human subject to develop a pre-defined health outcome that is associated with the health outcome score (Para. 740 and 1073); and 
reporting the health outcome score (Para. 774).

As per claim 2, Colby teaches the method of claim 1, wherein creating the statistical model related to health outcome using the health history data comprises identifying individuals who share an IBD segment that is associated with the pre-defined health outcome (Para. 647 and 661).

As per claim 3, Colby teaches the method of claim 1, wherein the health outcome is selected from a group consisting of: a likelihood of carrier status for a genetic disease, a likelihood of developing a disease, and a life expectancy (Para. 582).

As per claim 4, Colby teaches the method of claim 1, wherein the health outcome is a likelihood of carrier status for a genetic disease, the genetic disease selected from a group consisting of: cystic fibrosis, sickle cell anemia, and Tay Sachs disease (Para. 786).

As per claim 5, Colby teaches the method of claim 1, wherein the health outcome is a likelihood of developing a disease, the disease selected from a group consisting of: a cancer, an allergy, Type II diabetes, and multiple sclerosis (Para. 786).

As per claim 6, Colby teaches the method of claim 1, wherein the health outcome is a responsiveness to a drug or a sensitivity to a drug (Para 645 and 805).

As per claim 7, Colby teaches the method of claim 1, wherein the health history data comprises a presence or absence of an allele, a presence or absence of a DNA segment known to include an allele, a presence or absence of a disease, a current age, or an age of death (Para. 661).

As per claim 8, Colby teaches the method of claim 1, wherein the health outcome is a likelihood of carrier status for a genetic disease and the health history data comprises a presence or absence of a DNA segment known to include an allele, and wherein creating the statistical model related to health outcome using the health history data comprises identifying individuals who are known carriers of the disease (Para. 661 and 786).

As per claim 10, Colby teaches the method of claim 1, wherein the plurality of individuals comprises at least 1 million individuals (Para. 584 and 585 wherein the general population is used for the comparison. Colby does not explicitly teach that 1 million people are used however the Examiner notes that a limitation regarding a number of individual used in a study is drawn to non-functional descriptive material and is not functionally involved with the method.  The recited method would perform the same regardless of the size of the data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  See also MPEP 2106.

As per claim 11, Colby teaches the method of claim 1, wherein the health history data comprises one or more of the following: date of birth, location of birth, gender, residence location, work location, environmental background, ethnicity, age of onset of a disease, medical history, age, height, weight, vaccination history, medical test results, diet, or degree of relationship between family network individuals (Para. 641).

Claims 12-20 recite substantially similar limitations as seen in the claims above and hence are rejected for similar rationale as noted above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colby et al. (US 2009/0299645 A1) in view of Kilbanow (US 2010/0324943 A1).

As per claim 9, Colby teaches the method of claim 1. Colby does not explicitly teach however Klibanow teaches wherein the genetic data comprises at least 700,000 single nucleotide polymorphisms covering one or more of: autosomal genetic data, sex chromosomal genetic data, and mitochondrial genetic data (Para. 12 and 36 wherein one million SNP markers can be used for chromosomal genetic data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the genetic analysis scores for specific phenotypes as taught in Colby with the large number of single nucleotide polymorphisms that is used to predict life expectancy as taught in Klibanow. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3626



/MAROUN P KANAAN/Primary Examiner, Art Unit 3626